NO. 07-05-0455-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 13, 2006

                         ______________________________


                        MICHAEL DAVID GERIK, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                 NO. 6918; HONORABLE LEE W. WATERS, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is appellant Michael David Gerik’s motion to dismiss his

appeal. Pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion

is signed by appellant. No decision of this Court having been delivered to date, we grant
the motion. No motion for rehearing will be entertained and our mandate will issue

forthwith.


       Accordingly, the appeal is dismissed.


                                        Don H. Reavis
                                          Justice


Do not publish.




                                           2